MEMORANDUM **
Lorenzo Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals summary affirmance of an Immigration Judge’s denial of his motion to reopen an order of removal entered in absentia. Garcia contends that the IJ erred in entering an in absentia order, and that he is eligible for a waiver of removability pursuant to 8 U.S.C. § 1182(c).
Garcia was found removable under 8 U.S.C. § 1182(a)(2)(A)(i)(II) for having been convicted of an offense relating to a controlled substance, arising from his conviction for possession of drug paraphernalia in violation, among other sections, of section 13-3415 of the Arizona Revised Statutes. Consequently, we lack jurisdiction over the petition for review pursuant to 8 U.S.C. § 1252(a)(2)(C) (2002). See e.g., Luu-Le v. INS, 224 F.3d 911, 916 (9th Cir.2000) (a conviction for possession of drug paraphernalia under Ariz.Rev.Stat. § 13-3415.A is a crime relating to a controlled substance under 8 U.S.C. § 1227(a)(2)(B)(i).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.